DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 8/28/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both a robot and a workcell.  Figure 1 includes a workcell 170 that contains robots 170a-n. Using 170 as a reference character for two different things introduces conflicting reference character labeling in the description on pages 7-11. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second replacement node representing a path from the entry point of the conflict region to a location within the conflict region described in claims 8, 14, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that page 23, lines 24-31 describe this feature with reference to figure 7C. However, the actual path that starts at the entry point and ending at the location within the conflict region is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 12, line 28 recites “The AllOf constraint node 322.” This should recite ‘The AllOf constraint node 324’ to be consistent with fig. 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of “a computer-readable storage medium” can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) and MPEP 2106.03.II. The description describes the computer-readable storage medium as non-transient in some locations such as page 34, lines 20-21, but the description does not entirely limit the medium as non-transitory. The examiner suggests adding non-transitory language to claims 16-20 to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Tenorth (US 20190086894 A1).

Regarding Claims 1, 10, and 16,
Maeda teaches
(Claim 1) A method performed by one or more computers, the method comprising (“The present invention relates to a robot trajectory generation method for generating trajectories for operating a plurality of robot arms arranged in a common working area by a control apparatus.” See at least [0002]): 
(Claim 10) A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Fig. 2 shows the system comprising a cpu and storage devices that perform operations.):
A computer-readable storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform operations comprising (“The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like.” See at least [0190]):
receiving a process definition (“In step S100 of FIG. 3, the operator inputs an instruction for operating the robot arms 5 and 6 through a user interface displayed on the display 13 using the keyboard 11, the mouse 12, or the like. For example, a dialog 131 illustrated in FIG. 14 is displayed in the display 13, and the operator inputs an operation instruction through the dialog 131. … ” See at least [0056]; Examiner Interpretation: The instructions input by a user define a robot process. Since the instructions were input into the system, the system received the instructions. Therefore, Maeda teaches the concept of receiving a defined robot process. However, Maeda does not teach that this received robot process is in the form of a graph.), 
the process definition (“The input field 1321 includes names of the operation instructions. The operator may input names of arbitrary operation instructions in this field or the names of the operation instructions may be successively generated by the CPU 20 in an automatic manner. In this embodiment, operation instructions Ma1 to Ma3 are input on the robot arm 5 (A) side and operation instructions Mb1 and Mb2 are input on the robot arm 6 (B) side.” See at least [0058]; Examiner Interpretation: The multiple instructions in the received defined robot process are the plurality of actions. However, Maeda does not teach that the received instructions are in the form of a graph with nodes representing the actions.),
wherein one or more of the action (“these operation instructions are input as starting points and ending points, serving as trajectory definition data, of trajectories corresponding to the individual operation instructions. The starting points and the ending points are represented by 3D (XYZ) coordinates for moving reference portions of the arms set in positions near base portions of the end effectors 54 and 64 in the tip ends of the robot arms 5 and 6, for example.” See at least [0059]; Examiner Interpretation: The received instructions comprise actions which are robot motions from a start location to an end location. However, Maeda does not teach that these actions/motions are represented by nodes in a received graph.); 
determining that a motion (“in a case where trajectories of robots which do not intersect with each other may not be generated in response to a given instruction,” See at least [0117]; Examiner Interpretation: The splitting criteria is interpreted to be when the given instructions (motions) will intersect. However, Maeda does not teach that the instructed motions are in the form of nodes.); 
and in response to determining that the motion (“in a case where trajectories of robots which do not intersect with each other may not be generated in response to a given instruction, the instruction is divided into two and trajectories of the robots which do not intersect with each other in accordance with the divided instructions are generated.” See at least [0117]; “n step S380, the CPU 20 performs a process to be performed when a trajectory is not generated. In step S380, first, (a group of) the operation instructions is divided into a first operation instruction (a first half group) which has been subjected to the trajectory generation (and the obstacle registration) and second operation instruction (a second half group) which has not been subjected to the trajectory generation (and the obstacle .

Maeda teaches the concepts of receiving robot instructions comprising actions that are robot motions and splitting the robot motions when they satisfy a splitting criteria. However, Maeda does not teach the robot instructions being in the form of a graph with nodes that represent actions that are robot motions. 
Therefore, Maeda does not explicitly teach
	a process definition graph for a robot, the process definition graph having a plurality of action nodes,
	wherein one or more of the action nodes are motion nodes
However, Tenorth teaches
	A process definition graph for a robot, the process definition graph having a plurality of action nodes comprise motion nodes for a robot (“a behavior tree process architecture is used to control a robot. According to a second aspect, a robot is provided, which robot is controlled by a process having a behavior 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Tenorth to represent the robot instructions in a graphical manner with nodes to provide a simplified visualization that can improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior without programming, for visualizing the resulting behavior specification, for inspecting the state of the control program at execution time, and for debugging behavior faults. The simplified visualization may also lead to fewer mistakes and decreased likelihood of false behavior of the robot.” See at least [0194]; “The use of such a behavior tree architecture for controlling the robot may be advantageous for a plurality of reasons: Its structure may be simpler and require less storage space than would be necessary if the control method was implemented, e.g., as a finite state machine. Its graphical representation may be simpler and more intuitive for the user implementing the robot's behavior. In particular, the prioritization of tasks may be simplified. This may lead to the control robot being less prone to human errors when the behavior is implemented and therefore being more failsafe and increasing the overall safety of a robot being controlled by the method of the present technology. New tasks may be implemented into the method in a simpler and more flexible way, as the behavior tree architecture is very modular and flexible, thereby reducing the time required for new tasks to be added to the robot's behavior.” [0140]).

Regarding Claims 2, 11, and 17,
Modified Maeda teaches
(Claim 2) The method of claim 1, 
(Claim 11) The system of claim 10,
(Claim 17) The computer-readable storage medium of claim 16,
Maeda further teaches
wherein determining that the motion (“in a case where trajectories of robots which do not intersect with each other may not be generated in response to a given instruction” [0117]; 
    PNG
    media_image1.png
    193
    385
    media_image1.png
    Greyscale
 “as illustrated in FIG. 8D, a position of the ending point Ga2 of the operation instruction Ma2 is included in the obstacle (SVb1) added in the procedure described above and interfere with the obstacle, and therefore, the trajectory generation may not be performed. In this case, the process proceeds to step S380 in FIG. 7. In step S380, the CPU 20 performs a process to be performed when a trajectory is not .

Maeda does not explicitly teach
	The motions represented as nodes in a graph.
However, Tenorth teaches
	A process definition graph for a robot, the process definition graph having a plurality of action nodes comprise motion nodes for a robot (“a behavior tree process architecture is used to control a robot. According to a second aspect, a robot is provided, which robot is controlled by a process having a behavior tree architecture. According to a third aspect, a use of such a behavior tree architecture for programming, supervision, introspection and/or debugging is provided. … Behavior trees comprise three kinds of nodes: a root node, control flow nodes, and execution nodes corresponding to the aforementioned sub-actions.” See at least [0005-0007]; “The action nodes perform a certain action.” [0022]; “the navigation route to the desired location is computed in node 222 and the robot is then navigated to this desired location in node 224.” See at least [0279] and figs. 2-3; Examiner Interpretation: A behavior tree is a process definition graph. The NavigateTo nodes 224 are the motion nodes that are a type of action node.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Tenorth to represent the robot instructions in a graphical manner with nodes to provide a simplified visualization that can improve ease of debugging and decrease the number of mistakes in controlling the robot 

Regarding Claims 6, 12, and 18,
Modified Maeda teaches
(Claim 6) The method of claim 1, 
(Claim 12) The system of claim 10,
(Claim 18) The computer-readable storage medium of claim 16,
Maeda further teaches
wherein determining that the motion (“in a case where trajectories of robots which do not intersect with each other may not be generated in response to a given instruction” [0117]; “In step S380, the trajectory definition data in the operation instruction list is divided into a first .

Maeda does not explicitly teach
	Representing planned robot motions as nodes.
However, Tenorth teaches
	Representing planned robot motions as nodes (“a behavior tree process architecture is used to control a robot. According to a second aspect, a robot is provided, which robot is controlled by a process having a behavior tree architecture. According to a third aspect, a use of such a behavior tree architecture for programming, supervision, introspection and/or debugging is provided. … Behavior trees comprise three kinds of nodes: a root node, control flow nodes, and execution nodes corresponding to the aforementioned sub-actions.” See at least [0005-0007]; “The action nodes perform a certain action.” [0022]; “the navigation route to the desired location is computed in node 222 and the robot is then navigated to this desired location in node 224.” See at least [0279] and figs. 2-3; Examiner Interpretation: A behavior tree is a process definition graph. The NavigateTo nodes 224 are the motion nodes that are a type of action node.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda to further include the teachings of Tenorth to represent the robot instructions in a graphical manner with nodes to provide a simplified visualization that can improve ease of debugging and decrease the number of mistakes in controlling the 

Regarding Claims 7 and 13,
Modified Maeda teaches
(Claim 7) The method of claim 1, 
(Claim 13) The system of claim 10,
Maeda further teaches
wherein determining that the motion (“Trajectory definition of this operation instruction, in particular, the ending point Ga2, is included in a space of the obstacle SVb1 as illustrated in FIG. 8D. In this state, a robot trajectory corresponding to trajectory definition having the starting point Sa2 and the .

Maeda does not explicitly teach
	Representing planned robot motions as nodes.
However, Tenorth teaches
	Representing planned robot motions as nodes (“a behavior tree process architecture is used to control a robot. According to a second aspect, a robot is provided, which robot is controlled by a process having a behavior tree architecture. According to a third aspect, a use of such a behavior tree architecture for programming, supervision, introspection and/or debugging is provided. … Behavior trees comprise three kinds of nodes: a root node, control flow nodes, and execution nodes corresponding to the aforementioned sub-actions.” See at least [0005-0007]; “The action nodes perform a certain action.” [0022]; “the navigation route to the desired location is computed in node 222 and the robot is then navigated to this desired location in node 224.” See at least [0279] and figs. 2-3; Examiner Interpretation: A behavior tree is a process definition graph. The NavigateTo nodes 224 are the motion nodes that are a type of action node.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda to further include the teachings of Tenorth to represent the robot instructions in a graphical manner with nodes to provide a simplified visualization that can improve ease of debugging and decrease the number of mistakes in controlling the 

Regarding Claims 9, 15, and 20,
Modified Maeda teaches
(Claim 9) The method of claim 1, further comprising
(Claim 15) The system of claim 10, wherein the operations further comprise
(Claim 20) The computer-readable storage medium of claim 16, wherein the operations further comprise
Maeda further teaches
generating a schedule for the robot that specifies executing actions for the two or more separate motion (“In the example of FIG. 10, although the robot arm 6 completes the operation (Mb1) first, the synchronization control is performed such that the robot arm 6 .

Maeda does not explicitly teach
Representing planned robot motions as nodes.
However, Tenorth teaches
	Representing planned robot motions as nodes (“a behavior tree process architecture is used to control a robot. According to a second aspect, a robot is provided, which robot is controlled by a process having a behavior tree architecture. According to a third aspect, a use of such a behavior tree architecture for programming, supervision, introspection and/or debugging is provided. … Behavior trees comprise three kinds of nodes: a root node, control flow nodes, and execution nodes corresponding to the aforementioned sub-actions.” See at least [0005-0007]; “The action nodes perform a certain action.” [0022]; “the navigation route to the desired location is computed in node 222 and the robot is then navigated to this desired location in node 224.” See at least [0279] and figs. 2-3; Examiner Interpretation: A behavior tree is a process definition graph. The NavigateTo nodes 224 are the motion nodes that are a type of action node.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda to further include the teachings of Tenorth to represent the robot instructions in a graphical manner with nodes to provide a simplified visualization that can improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Tenorth (US 20190086894 A1) and Barker (US 10777086 B2).

Regarding Claim 3,
Modified Maeda teaches
The method of claim 2,
Maeda does not explicitly teach
wherein determining that the first path conflicts with the second path comprises determining that the first path intersects with the second path at an entry point and an exit point of a conflict region.
However, Barker teaches
	“Based on the flight routes for a plurality of aircraft, one or more conflict paths can be identified which represent regions where the horizontal separation between two flight routes is less than a predetermined horizontal distance. Hence, the locations along a flight route where conflicts may occur can be determined without considering the timings or trajectories of the aircraft, which are typically more volatile and updated more regularly than flight routes” Col. 1, lines 61-67; “The identification of conflict paths can also provide a further advantage because the entry or exit points of the conflict paths can provide reference points for determining other information useful for air traffic control” Col. 2, lines 32-35; Examiner Interpretation: The regions where the horizontal separation between two routes is less than a predetermined horizontal distance are the conflict regions.
	Even though Barker is directed to air traffic control, it deals with scheduling trajectories of mobile machines so that collision does not occur in the same way robot trajectories should be scheduled to avoid collision. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda to further include the teachings of Barker because knowing the actual entry and exit points of a conflict region allow for better scheduling to avoid a collision (“entry or exit points of the conflict paths can provide reference points for determining other information useful for air traffic control, for example the time by which a pair of aircraft may be separated or in conflict and the earliest time when separation may be lost, which can be useful for determining how to resolve the conflicts that are identified and determining knock on effects of resolving one conflict on other aircraft. The conflict paths can provide a more useful reference fix for such timing calculations than arbitrary way points along the aircraft trajectories. Most air traffic control tools (e.g. departure managers, arrival managers, etc.) are time based, so this also makes it easier to integrate the conflict detection system with other air traffic control tools.” See at least Col. 2, lines 33-46. Also see at least figs. 6-10 to see how entry and exit points assist in the scheduling of paths to avoid collision.).

Claims 4, 8, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Tenorth (US 20190086894 A1), Barker (US 10777086 B2), and Bolotski (US 11086336 B1).

Regarding Claim 4,
Modified Maeda teaches
The method of claim 3, 
Maeda does not explicitly teach
wherein splitting the motion node into two or more separate motion nodes comprises generating a first replacement node representing a path from the start location to the entry point of the conflict region and generating a second replacement node representing a path from the entry point of the conflict region to the end location.
However, Tenorth teaches
	Representing planned robot motions as nodes (“a behavior tree process architecture is used to control a robot. According to a second aspect, a robot is provided, which robot is controlled by a process having a behavior tree architecture. According to a third aspect, a use of such a behavior tree architecture for programming, supervision, introspection and/or debugging is provided. … Behavior trees comprise three kinds of nodes: a root node, control flow nodes, and execution nodes corresponding to the aforementioned sub-actions.” See at least [0005-0007]; “The action nodes perform a certain action.” [0022]; “the navigation route to the desired location is computed in node 222 and the robot is then navigated to this desired location in node 224.” See at least [0279] and figs. 2-3; Examiner Interpretation: A behavior tree is a process definition graph. The NavigateTo nodes 224 are the motion nodes that are a type of action node.).


Tenorth also does not explicitly teach
The concept of splitting the motion into two or more separate motions which comprises generating a first replacement motion representing a path from the start location to the entry point of the conflict region and generating a second replacement motion representing a path from the entry point of the conflict region to the end location.
However, Barker teaches
	A conflict region with entry and exit points (“Based on the flight routes for a plurality of aircraft, one or more conflict paths can be identified which represent regions where the horizontal separation between two flight routes is less than a predetermined horizontal distance. Hence, the locations along a flight route where conflicts may occur can be determined without considering the timings or trajectories of the aircraft, which are typically more volatile and updated more regularly than flight routes” Col. 1, lines 61-67; “The identification of conflict paths can also provide a further advantage because the entry or exit points of the conflict paths can provide reference points for determining other information useful for air traffic control” Col. 2, lines 32-35; Examiner Interpretation: The regions where the horizontal separation between two routes is less than a predetermined horizontal distance are the conflict regions.).
	Even though Barker is directed to air traffic control, it deals with scheduling trajectories of mobile machines so that collision does not occur in the same way robot trajectories should be scheduled to avoid collision. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda and Tenorth to further include the teachings of Barker because knowing the actual entry and exit points of a conflict region allow for better scheduling to avoid a collision (“entry or exit points of the conflict paths can provide reference points for determining other information useful for air traffic control, for example the time by which a pair of aircraft may be separated or in conflict and the earliest time when separation may be lost, which can be useful for determining how to resolve the conflicts that are identified and determining knock on effects of resolving one conflict on other aircraft. The conflict paths can provide a more useful reference fix for such timing calculations than arbitrary way points along the aircraft trajectories. Most air traffic control tools (e.g. departure managers, arrival managers, etc.) are time based, so this also makes it easier to integrate the conflict detection system with other air traffic control tools.” See at least Col. 2, lines 33-46. Also see at least figs. 6-10 to see how entry and exit points assist in the scheduling of paths to avoid collision.).

Barker also does not explicitly teach
The concept of splitting the motion into two or more separate motions which comprises generating a first replacement motion representing a path from the start location to the entry point of the conflict and generating a second replacement motion representing a path from the entry point of the conflict to the end location.
However, Bolotski teaches
The concept of splitting the motion into two or more separate motions which comprises generating a first replacement motion representing a path from the start location to the entry point of the conflict and generating a second replacement motion representing a path from the entry point of the conflict to the end location (“In one embodiment, if the machine includes fifteen robots, the plurality of fields can form a bit map which includes fifteen bits (e.g., control data) where each bit corresponds to one of the robots. When a synch message is received, each of the robots can identify the particular bit in the bit map that corresponds to the robot (i.e., each robot is assigned a unique location in the bit map). If the value of the bit is a “1”, the robot knows it can proceed along the path; however, if the value of the bit is a “0”, the robot knows it should pause or stop until receiving the next synch message. Thus, if the master controller determines that two robots will collide, the master controller can use the bit map in the synch message to stop one of the robots but allow the other robots to continue along their predefined path to avoid the collision. Put differently, the synch message can stop one of the robots so that the robots do not collide at the location (e.g., an intersection) where their predefined paths cross.” Col. 11, lines 45-62; “For example, the method 500 may repeat where the master controller reevaluates the current position and velocities to identify additional future potential collisions. That is, pausing or slowing down one robot may result in a new potential collision. The master controller can then avoid the new potential collision using the synch messages. However, if there are no more future collisions, the synch messages can instruct .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda, Tenorth, and Barker to further include the teachings of Bolotski to ensure robots with intersecting trajectories do not collide with eachother (“If two robots are about to collide, the master controller may select one of the robots to stop while the other robot is permitted to continue. Doing so may ensure that the robots do not collide at the location where their predefined paths cross.” See at least Col. 11, lines 14-18).

Regarding Claims 8, 14, and 19,
Modified Maeda teaches
(Claim 8) The method of claim 1, 
(Claim 14) The system of claim 10,
(Claim 19) The computer-readable storage medium of claim 16,
Maeda does not explicitly teach
wherein splitting the motion node into two or more separate motion nodes comprises generating a first replacement node representing a path from the start location to an entry point of a conflict region and generating a second replacement node representing a path from the entry point of the conflict region to a location within the conflict region.
However, Tenorth teaches

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda to further include the teachings of Tenorth to represent the robot instructions in a graphical manner with nodes to provide a simplified visualization that can improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior without programming, for visualizing the resulting behavior specification, for inspecting the state of the control program at execution time, and for debugging behavior faults. The simplified visualization may also lead to fewer mistakes and decreased likelihood of false behavior of the robot.” See at least [0194]; “The use of such a behavior tree architecture for controlling the robot may be advantageous for a plurality of reasons: Its structure may be simpler and require less storage space than would be necessary if the control method was implemented, e.g., as a finite state machine. Its graphical representation may be simpler and more intuitive for the user implementing the robot's behavior. In particular, the prioritization of tasks may be simplified. This may lead to the control robot being less prone to human errors when the behavior is implemented and therefore being more failsafe and increasing the overall safety of a robot 

Tenorth also does not explicitly teach
The concept wherein splitting the motion into two or more separate motions comprises generating a first replacement motion representing a path from the start location to an entry point of a conflict region and generating a second replacement motion representing a path from the entry point of the conflict region to a location within the conflict region.
However, Barker teaches
	A conflict region with entry and exit points (“Based on the flight routes for a plurality of aircraft, one or more conflict paths can be identified which represent regions where the horizontal separation between two flight routes is less than a predetermined horizontal distance. Hence, the locations along a flight route where conflicts may occur can be determined without considering the timings or trajectories of the aircraft, which are typically more volatile and updated more regularly than flight routes” Col. 1, lines 61-67; “The identification of conflict paths can also provide a further advantage because the entry or exit points of the conflict paths can provide reference points for determining other information useful for air traffic control” Col. 2, lines 32-35; Examiner Interpretation: The regions where the horizontal separation between two routes is less than a predetermined horizontal distance are the conflict regions.).
	Even though Barker is directed to air traffic control, it deals with scheduling trajectories of mobile machines so that collision does not occur in the same way robot trajectories should be scheduled to avoid collision. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda and Tenorth to further include the teachings of Barker because knowing the actual entry and exit points of a conflict region allow 

Barker also does not explicitly teach
The concept wherein splitting the motion into two or more separate motions comprises generating a first replacement motion representing a path from the start location to an entry point of a conflict and generating a second replacement motion representing a path from the entry point of the conflict to a location within the conflict.
However Bolotski teaches
The concept wherein splitting the motion into two or more separate motions comprises generating a first replacement motion representing a path from the start location to an entry point of a conflict and generating a second replacement motion representing a path from the entry point of the conflict to a location within the conflict (“In one embodiment, if the machine includes fifteen robots, the plurality of fields can form a bit map which includes fifteen bits (e.g., control data) where each bit corresponds to one of the robots. When a synch message is received, each of the robots can identify the particular bit in the bit map that corresponds to the robot (i.e., each robot is assigned a unique location .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda, Tenorth, and Barker to further include the teachings of Bolotski to ensure robots with intersecting trajectories do not collide with each other (“If .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The relevant prior art does not disclose generating replacement nodes involving a second start location and a second end location as disclosed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orita (US 20050256610 A1) is pertinent because it discusses a task data dividing section and a schedule data generation section for a plurality of robots.
Graf (US 20040030452 A1) is pertinent because it discusses synchronizing robots by causing a robot to wait and robot movement path intersections.
Lalonde (US 20180178382 A1) is pertinent because it discusses coordinating robots with intersecting paths.
Linnel (IDS: US 9915937 B2) is pertinent because it discusses sync points to ensure multiple industrial robots do not interfere with eachother.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claim 5 since they do not describe generating replacement nodes involving 5 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664